DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 26-49 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 26, including determining, by the receiver device processor, an operating mode based on the detected user behaviors; generating and sending, by the receiver device processor, an operating mode notification message to the network server; receiving, by the receiver device processor, an altered stream from the network server in response to the network server receiving the operating mode notification and determining that the service provider network is congested. Inter alia, independent claims 34 and 42 cite similar limitations. The closest prior art Bedingfield (USPPGPubN 7,975,283)  teaches the presence detector 13 detects or otherwise monitors for at least one individual 17 and operates with the presence detection application 14, the presence detector 13 to monitor input from at least one individual 17 to the multimedia device 12 and/or the presence of at least one individual 17 proximate to the multimedia device 12C4:L24-53 wherein the degradation message 15 instructs the corresponding server-based component of the presence detection application 14' to degrade the stream of data such that a degraded stream 40 of data is then processed and communicated from the server 32 to the multimedia gateway 11 and communicated from the multimedia gateway 11 to the multimedia device 12, Figs. 3, 4/item 40, C6:L27-62. None of the references of record alone or in combination disclose or suggest the underlined portion with the combination of limitations of the rest of the claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 31, 2022